Title: From Thomas Jefferson to Horatio Gates, 23 September 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond Septr. 23. 1780.

I have empowered Colo. Carrington to have twelve Boats, Scows or Batteaux built at Taylors Ferry and to draw on me for the cost. I recommended the constructing them so as to answer the transportation of Provisions along that river, as a change of position of the two Armies may render them unnecessary at Taylors Ferry, and I am thoroughly persuaded that unless we can find out some Channel of transportation by Water, no Supplies of Bread of any Consequence can be sent you from this State for a long time to come. The want of Waggons is a bar insuperable at least in any reasonable time. I have given orders to have Fry and Jeffersons and Henrys Maps of Virginia sought for and purchased. As soon as they can be got I will forward them. I have also written to General Washington on the subject of wintering the French Fleet in Chesapeake. Our New Levies rendezvous in large numbers. As General Washington had constituted them into 8 battalions, and allotted none to Colo. Harrison, we think to deliver him about 400 Drafts of another kind who are to serve 18 Months also. Unless Congress furnish small Arms we cannot arm more than half the Men who will go from this State. The prize you mention of Tents and Blanketts is very fortunate. It is absolutely out of our power to get these Articles to any amount in this Country, nor have we Cloathing for our new Levies. They must therefore go to you cloathed as Militia, till we can procure and send on supplies. They will be as warm in their present Cloathing at Hillsborough as at Chesterfield Court House.
We have an Agent collecting all the Beeves which can be got from the Counties round about Portsmouth to send off to you. They  have there also plentiful Crops of Corn growing. We have instructed him to try whether means of conveying it down into the Sounds, and up some of the Rivers of North Carolina, or by Land to Meherrin River and thence down Chowan and up Roanoke cannot be rendered practicable.
I am with every sentiment of esteem & respect Sir Your most obedient & most humble servt.,

Th: Jefferson


P.S. I inclose a certificate acknowledging satisfaction for the money furnished Colo. Kosciuoske.

